Case 19-05338-sms         Doc 18    Filed 09/14/20 Entered 09/14/20 11:14:38               Desc Main
                                    Document     Page 1 of 2




   IT IS ORDERED as set forth below:



   Date: September 14, 2020
                                                            _________________________________

                                                                        Sage M. Sigler
                                                                 U.S. Bankruptcy Court Judge

 ________________________________________________________________



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

IN RE:                                           )
                                                 )   CASE NO. 19-62152-SMS
ISAAC HAMMETT,                                   )
                                                 )   CHAPTER 13
      Debtor.                                    )
__________________________________               )   JUDGE SAGE M. SIGLER
                                                 )
                                                 )
ISAAC HAMMETT,                                   )
                                                 )   ADVERSARY NO. 19-05338
         Plaintiff,                              )
                                                 )
   vs.                                           )
                                                 )
STATEBRIDGE COMPANY, LLC, and                    )
WATERFALL VICTORIA GRANTOR                       )
TRUST II, SERIES G                               )
                                                 )
         Defendants.                             )

     CONSENT ORDER GRANTING JOINT MOTION TO EXTEND DEADLINES

         This matter is before the Court on the Joint Motion to Extend Deadlines filed by Plaintiff

Isaac Hammett and Defendants Statebridge Company, LLC and Waterfall Victoria Grantor Trust II,

Series G (collectively, the “Parties”). [Doc. 17]. The Parties have requested to extend the discovery
Case 19-05338-sms        Doc 18     Filed 09/14/20 Entered 09/14/20 11:14:38              Desc Main
                                    Document     Page 2 of 2




and dispositive motion deadlines so that they can continue engaging in settlement negotiations and, if

those fail, to continue discovery and schedule depositions with less disruption due to COVID-19. The

deadlines are currently September 14, 2020 (discovery) and October 14, 2020 (dispositive motions).

See [Doc. 14].

       For good cause shown, and with the consent of the Parties, the Motion is GRANTED. All

discovery must be commenced in time to be completed by December 13, 2020, and all dispositive

motions be filed by January 12, 2021.

                                     [END OF DOCUMENT]

CONSENTED TO:

/s/ Jeremey A. Striegel                                /s/ Bret J. Chaness
J. Rachel Scott (GA Bar No. 253048)                    Bret J. Chaness (GA Bar No. 720572)
Jeremey A. Striegel (GA Bar No. 598429)                Counsel for Defendants
Counsel for Plaintiff
ATLANTA LEGAL AID SOCIETY, INC.                        RUBIN LUBLIN, LLC
54 Ellis Street NE                                     3145 Avalon Ridge Pl. Ste. 100
Atlanta, GA 30303                                      Peachtree Corners, GA 30071
Scott: (404) 614-3986                                  (678) 281-2730
Striegel: (404) 614-3947                               (404) 921-9016 (Fax)
(404) 525-5710 (Fax)                                   bchaness@rlselaw.com
jrscott@atlantalegalaid.org
jstriegel@atlantalegalaid.org


                                         Distribution List

J. Rachel Scott
Jeremey Striegel
Atlanta Legal Aid Society, Inc.
54 Ellis Street NE
Atlanta, Georgia 30303

Bret Chaness
Rubin Lublin, LLC
3145 Avalon Ridge Place, Suite 100
Peachtree Corners, GA 30071

                                                  2
